Citation Nr: 1646593	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  13-23 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from November 1953 to November 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO, in part, denied service connection for a bilateral hearing loss disability.  The Veteran appealed the RO's determination to the Board.

In July 2016, the Veteran testified before the undersigned during a video conference hearing conducted via the above. RO.  A copy of the hearing transcript has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that prior to further appellate consideration of the claim, additional substantive development is necessary.  Specifically, the AOJ should obtain outstanding treatment records from the VA Medical Center (VAMC) in San Diego, California.  A remand is also necessary to obtain an addendum opinion from the September 2011 VA audiologist to have her address whether the Veteran's current bilateral hearing loss disability is related to his assertions of having been exposed to acoustic trauma during basic training and minimal post-service employment and recreational exposure.  The Board will discuss each reason for remand below. 


i. VA treatment records

During the hearing before the undersigned, the Veteran testified that he had undergone an audio evaluation while hospitalized for a cardiovascular disability in 1983 at the VAMC in San Diego, California.  (Transcript (T.) at pages (pgs.). 9-10).  A review of the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA electronic records does not contain the above-cited audio evaluation.  As the outstanding 1983 VA audio evaluation might contain evidence as to the etiology of the Veteran's bilateral hearing loss disability, it is potentially relevant to the claim and should be secured on remand.  38 C.F.R. § 3.159 (c)(2015).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

ii. VA addendum opinion

The Veteran seeks service connection for a bilateral hearing loss disability.  He contends that his hearing loss is a result of having been exposed to acoustic trauma during basic training while assigned to the 611th Ordinance Company (Ammo Dep).  Specifically, he maintains that he lost his hearing for a month after a loader malfunctioned.  The Veteran contends that he did not have any post-service occupational noise exposure while employed in production control for an oil well manufacturing company because he worked in an office, not on the plant floor.  In addition, he denied any post-service recreational noise exposure from his hobby in woodworking.  (T. at pgs. 4-7, 17).  

With respect to claims for service connection for hearing loss, impaired hearing will be considered a disability when:  (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's DD 214 reflects that his military occupational specialty (MOS) had been a cook, that he had been assigned to the 611th Ordnance Company (Ammo Dep) and that he had completed Rifle M-1 training.  The Board finds the Veteran's assertions as to his acoustic trauma during basic training to be generally consistent with his Army service.  38 U.S.C.A. § 1154(a) (West 2014). 

The Veteran's service treatment records (STRs) are not available as they were likely destroyed during a 1973 fire at the National Personnel Records Center (NPRC).  (See VA 21-3101, Request for Information, dated in February 2011).  

The post-service evidence of record includes, but is not limited to, a September 2011 VA audio examination report.  After an audio examination, which disclosed that the Veteran had a bilateral hearing loss disability for VA compensation purposes, the VA audiologist opined that it was less likely than not (50 percent probably or greater) that his bilateral hearing loss had been caused by, or was a result of, an in-service event.  The September 2011 VA audiologist reasoned that the Veteran's MOS had been a cook with a low probability of acoustic trauma and that he had reported having post-service occupational and recreational noise exposure from having been employed in manufacturing and with woodworking, respectively, without the use of hearing protection.  (See September 2011 VA Audio examination report).  

The Board finds the VA audiologist's September 2011 medical opinion  inadequate because she does not actually address whether the Veteran's current bilateral hearing loss disability is related to his period of military service in light of his assertions as to having had hearing loss since he had been exposed to acoustic trauma during basic training service and his reports of minimal post-service occupational and recreational noise exposure.  The absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, service connection may be granted for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service medical findings of hearing loss that meet the regulatory requirements for disability under 38 C.F.R. § 3.385, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley, 5 Vet. App. at 159.  

A VA addendum medical opinion is therefore warranted to determine the etiology of the Veteran's current bilateral hearing loss disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (stating that VA adjudicators are not permitted to substitute their own judgment on a medical matter).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain treatment records pertaining to an audiometric examination performed in conjunction with the Veteran's hospitalization for a cardiovascular disorder at the VAMC in San Diego, California in 1983.  All such available documents should be associated with the Veteran's VBMS electronic record.

2.  After any additional evidence has been secured pursuant to directive one (1) and associated with the Veteran's electronic record, the electronic record, to include a copy of this remand, must be made available to, and reviewed by, the September 2011 VA audiologist (or other qualified clinician) to determine the etiology of the Veteran's bilateral hearing loss disability.  The September 2011 VA audiologist, or other qualified clinician, must indicate on the examination report that the record was reviewed.  
   
The September 2011 VA audiologist, or other qualified clinician, should provide an opinion addressing the following questions: 
   
a)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss manifested to a compensable degree within one year of his separation from active military service in November 1955? 
   
b)  If not, is it at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was incurred in service, to include as due to acoustic trauma therein? 
   
The September 2011 VA audiologist, or other reviewing clinician, is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 
   
In rendering the requested opinion, the September 2011 VA audiologist, or other reviewing clinician, is instructed to specifically acknowledge that the Veteran's accounts of in-service noise exposure are consistent with his duties during basic training with the 611 Ordinance Company (Ammo Dept) and Rifle M-1 Training and assertions of minimal post-service occupational and recreational exposure while employed in an office setting in production control/supervisory positions and with woodworking, respectively.  The September 2011 VA audiologist, or other reviewing clinician, should view the Veteran as a reliable historian as to his service and his report of his activities in furtherance of his perceived loss of hearing. 

If the September 2011 VA audiologist, or other reviewing clinician, is unable to offer any of the requested opinions, it is essential that the September 2011 VA audiologist, or other reviewing clinician, offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 328 (2010). 
   
3.  Ensure that the addendum opinion is adequate.  If it is deficient in any manner, return the report to the September 2011 VA audiologist, or other reviewing clinician, as inadequate.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim.  

If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the electronic record should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

